Title: From Thomas Jefferson to James Henry, 14 February 1781
From: Jefferson, Thomas
To: Henry, James



Sir
Richmond Febry. 14th. 1781

The Gallies of which you are so kind as to give me information have been the subject of great misconduct in the Officers. They were first abandoned by Officers and men, and all their Apparel and furniture left with themselves exposed to depredation. On information of this last summer, we ordered Commodore Baron to bring one of them over to the Western shore, to bring the other to the Bay side of the Eastern shore from whence it might occasionally cooperate with our other Vessels, and to proceed against Officers and Men for abandoning them. This however has not been done and from our present situation cannot be done. I will therefore ask the favor of you and give you Authority to have every thing belonging to these Vessels of a movable nature stored in some  safe place in the Hands of an honest Person, and the Hulls to remain as they are ‘till we can be authorized to sell or enabled to repair them. We shall also be obliged to you to obtain for us information who has plundered any part of their appurtenances, who has borrowed, and who dared to lend them. I am with great Esteem and many thanks for your information Sr. yors. &c &c &c,

T.J.

